Citation Nr: 0608175	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a stone in the 
salivary duct, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  The Board also denied the benefits sought 
on appeal in an August 2002 decision.  The veteran appealed 
that decision and in March 2003 the United States Court of 
Appeals for Veterans Claims (Court) granted the VA 
Secretary's motion to vacate the Board's decision and 
remanded the issue on appeal for compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA).

The Board considered this appeal again in May 2004 and 
determined that additional development was necessary in order 
to properly rate the veteran's salivary duct disability.  As 
such, the appeal was remanded.  Unfortunately, this matter 
must again be remanded for further development.  Thus, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The record shows that the veteran has complained of limited 
jaw movement, displacement of the mandible, cramping in the 
floor of his mouth, stinging and burning in the floor of his 
mouth, and, most recently, disfigurement due to the removal 
of his left salivary gland.  The veteran submitted a December 
2004 surgical consult report showing that he had moderate 
asymmetry of the submental fat in the surgical area.  He 
asserts that this is evidence of disfigurement to such a 
degree so as to warrant assignment of a higher rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800, as injuries to the 
mouth are to be evaluated based on disfigurement and 
impairment of function of mastication under 38 C.F.R. 
§ 4.114, Diagnostic Code 7200.  There is no indication in the 
medical record, however, as to whether the veteran has 
visible or palpable tissue loss in his face or, for that 
matter, the nature of the scarring associated with the 
removal of the salivary gland.  The Board also notes that the 
August 2004 VA report reflective of an examination of the 
veteran's mouth does not include a delineation of all 
symptoms attributable to the service-connected mouth 
disability versus those that are attributable to nonservice-
connected disability as requested by the Board in its May 
2004 remand.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board finds that a remand is required at this time to 
fully assist the veteran in substantiating his claim.  Over 
the course of this appeal, he has had a number of complaints 
that he associated with the removal of his salivary gland as 
well as symptoms he believed were associated with an actual 
retained stone.  Current treatment records show that the 
veteran underwent surgery in January 2005 to remove the 
retained stone and was found to have gritty scar tissue 
instead of an actual stone.  Thus, because the medical 
evidence now more clearly sets forth the nature of the 
material that appears to have been the source of the 
veteran's complaints, the Board finds it prudent to request 
that a new physical examination and review of the medical 
record be ordered to ensure that this veteran is given the 
benefit of every doubt in properly evaluating his symptoms.

Accordingly, this matter is remanded for the following 
action:

1.  Obtain all pertinent treatment 
records dated since January 2005 and 
associate them with the claims folder.

2.  Upon receipt of the requested 
treatment records, schedule the veteran 
for a physical examination to determine 
the nature and severity of all symptoms 
associated with the removal of his left 
salivary gland, including any scarring 
and disfigurement to his face that may 
be present.  The examiner should review 
all pertinent medical evidence and 
elaborate on any and all limitations 
caused by all complaints the veteran 
believes are associated with the 
removal of his salivary gland, 
including his complaints of limited jaw 
movement, displacement of the mandible, 
cramping in the floor of his mouth, 
stinging and burning in the floor of 
his mouth, and disfigurement.  The 
examiner should be requested to 
specifically comment on the January 
2005 surgical findings and post-
operative treatment.  

The examiner should make specific 
findings as to any scarring and tissue 
loss, limited motion of the 
temporomandibular joint (inter-cisal 
range), and, based on a review of the 
record, functional limitation 
experienced over the course of the 
previous ten years.  The examiner 
should specifically state what symptoms 
are not related to the service-
connected salivary gland removal.  All 
opinions expressed must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

